DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 12/16/2021. In the instant amendment, claims 1, 2, 8, 9, 10, 15, 16, 18 and 20 have been amended, claims 7, 13 and 14 are cancelled, and new claims 21-22 and 23 are added.
Response to arguments
An Electronic Terminal Disclaimer filed on 12/16/2021 has been recorded and approved 12/16/2021. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-6, 7-12, 15-22 and 23 are allowed. 
Allowable Subject Matter
Claims 1-6, 7-12, 15-22 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Zhang et al. (U.S 2016/0353510) and NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4.
Regarding in claims 1, 10 and 16, Zhang discloses the beam tracking failure is determined upon detection of one or more tracking failure condition and a beam searching is performed based on reference signal (RS) and UE selects one or more control beam candidates which each select control beam satisfies). 
ViVo-R1-1707245, disclose discloses the mechanism to recover from beam failure where includes the following four aspects: 
beam failure detection, where UE monitors beam failure detection RS to assess if a beam failure trigger condition has been met.
new candidate beam identification, where UE monitors beam identification RS to find a new candidate beam.
beam failure recovery request transmission, where
Information carried by beam failure recovery request includes at least one followings:
Explicit/implicit information about identifying UE and new gNB TX beam information
Explicit/implicit information about identifying UE and whether or not new candidate beam exists.
monitoring of gNB response for beam failure recovery request and UE monitors beam identification RS to find a new candidate beam before beam failure event, or after beam failure event detection but before the beam failure recovery request transmission, or after gNB response reception by the UE, and in UE beam failure recovery mechanism, if the trigger condition for declaring beam failure has been met, the UE can send the beam failure recovery request to gNB multiple times and then monitor a control channel search space to receive gNB response. 
However, none of Zhang, ViVo-R1-1707245 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to in response to the second determination that the reference signal does not identify the second beam: utilizing, by the mobile device, a synchronization signal block associated with a synchronization signal to identify the second beam, based on a contention-based channel, sending, by the mobile device, identifier data representative of preamble data associated with a reference from the mobile device to the network device to indicate the utilizing of the synchronization signal block, and in response to sending the identifier data, receiving, by the mobile device, timing data associated with a timing alignment instruction from the network device to synchronize an uplink transmission from the mobile device as recited in the context of claims 1 and 16, and relating to utilizing a synchronization signal block associated with a synchronization signal to identify the second beam, based on a contention-based channel, sending, by the mobile device, identifier data representative of preamble data associated with a reference from the mobile device to the network device to indicate the utilizing of the synchronization signal block, and in response to sending the identifier data, receiving, by the mobile device, response data associated with a random access response from the network device to indicate reception of the identifier data as recited in the context of claim 10. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-6, 8-9, 11-12, 15, 17-22 and 23 depend from claims 1, 10 and 16 are allowed since they depend from allowable claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
12/31/2021